Citation Nr: 0033053	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to service-connected low back strain with disc 
disease.

2.  Entitlement to an increased rating for low back strain 
with disc disease currently evaluated as 40 percent 
disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Whether a July 1, 1982 rating decision involved clear and 
unmistakable error.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
November 1976.

This matter arises from July 1982, May 1992, March 1998, 
April 1999, and July 1999 rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  

The Board notes that the veteran, through his representative, 
initially requested that his claim for hypertension be 
reopened, he subsequently claimed clear and unmistakable 
error in the July 1982 rating decision which denied service 
connection.  Both issues of new and material evidence and 
clear and unmistakable error (CUE) have been adjudicated and 
substantively appealed to the Board.  The issues of service 
connection for depression, an increased rating for a back 
disability, and a total disability rating due to individual 
unemployability will be addressed in the Remand portion of 
this decision.

The Board also notes that the veteran's claim for vocational 
rehabilitation (VR) benefits was denied by the RO in June 
1991.  It appears from the record that the veteran intended 
to appeal that determination.  In addition, correspondence 
between the RO and the veteran's attorney in November and 
December 1996 reflect an agreement regarding the appellate 
status of the vocational rehabilitation claim.  However, it 
is not clear from the record whether a substantive appeal was 
timely filed and that matter is referred to the RO for 
clarification and appropriate action.

FINDINGS OF FACT

1.  In April 1982, the veteran filed a claim for service 
connection for hypertension. 

2.  In July 1982, the RO denied the veteran's claim on the 
basis that no hypertension was shown during service or within 
the one year presumptive period after a November 1976 
separation from service. 

3.  Evidence received subsequent to the July 1982 rating 
decision is, by itself or in connection with evidence already 
of record, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for hypertension.  

4.  The veteran's hypertension was not diagnosed during 
service, not did it have its onset within one year of 
separation from service.

5.  The RO's decision of July 1982 was based upon the 
evidence then of record and the RO had a tenable basis for 
denying the veteran's claim for service connection for 
hypertension.  


CONCLUSIONS OF LAW

1.  The July 1982 rating decision which denied entitlement to 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Medical evidence received subsequent to the July 1982 
rating decision is new and material, and the veteran's claim 
for service connection for hypertension has been reopened.  
38 U.S.C.A. §§ 5108, 7105, (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2000).

3.  Hypertension was neither incurred in, nor aggravated by 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000). 

4.  A rating decision of July 1, 1982, did not involve clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In April 1982, the veteran requested service connection for 
hypertension, asserting that the condition began during 
service, or within one year of his separation from service in 
November 1976.  The RO denied the veteran's claim on the 
basis that no hypertension was shown during service and no 
abnormal blood pressure readings were noted during service or 
within one year of separation.  The veteran was advised of 
the RO's decision in July 1982 and he failed to appeal.

In December 1997, the veteran requested that his claim for 
service connection for hypertension be reopened.  He asserted 
that his high blood pressure was due to his service-connected 
back disability, and that it began 21 years earlier.   

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

The evidence submitted in conjunction with the veteran's 
request to reopen his claim consists of VA outpatient 
treatment records covering the period from 1978 to 1998, a 
June 1998 statement from a private physician, and the 
veteran's August 1998 hearing testimony.  While the bulk of 
the medical evidence shows treatment for unrelated medical 
problems, and monitoring medication for hypertension, the 
June 1998 physician's statement links the hypertension to 
service, and the VA outpatient records from 1978 through 1980 
reflect elevated blood pressure readings.   

Applying the aforementioned analysis to the evidence 
submitted by the veteran since the last final rating 
decision, the Board finds that it is new and material because 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The VA outpatient 
records from 1978 were not considered by the RO in its July 
1982 decision, and the private physician's statement links 
the veteran's onset of hypertension to service.

Accordingly, the Board concludes that the VA outpatient 
records and the private physician's statement of June 1998 
present a sufficient basis to reopen the veteran's claim for 
entitlement to service connection for hypertension, and his 
appeal is granted to this extent only.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

II.  Entitlement to Service Connection for Hypertension

Having reopened the claim, the Board must next determine 
whether the duty to assist has been met.  At the outset, the 
Board finds that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him as mandated by current law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___, ___, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§  5102, 5103, 5103A).  In that regard, the 
Board notes that the RO requested and obtained all outpatient 
treatment records and the Board obtained additional evidence 
in the form of expert opinions.   

With regard to proceeding to review the claim on the merits, 
the Board finds that as the veteran has been previously 
notified of the applicable laws and regulations regarding 
claims for service connection for hypertension in the June 
1998 statement of the case, and has submitted evidence 
himself regarding that issue, the Board finds no prejudice to 
the veteran by the Board's action.  Thus, a remand is 
unnecessary, and the Board will proceed with review of the 
merits of this case in its totality.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  See also Barnett v. Brown, 83 
F.3rd 1380, 1383 (1996) (the determination of new and 
material evidence is jurisdictional for the Board and what 
the RO may have determined is irrelevant).  

As noted earlier in this decision, service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted within the line of duty if the disability is not a 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  In addition, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).   
 
After a review of the file in its entirety, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension.  
The Board notes that although the veteran asserted in his 
December 1997 claim that his hypertension arose from his 
service-connected back disability, the subsequent pleadings 
all assert that his hypertension had its onset during 
service, and the claim has been adjudicated on a direct 
basis.  

The service medical records show no clinical finding with 
regard to hypertension or reference to abnormal blood 
pressure readings.  In November 1976, the veteran was 
evaluated for drug dependency and his blood pressure was 
recorded as 100/60.  His separation examination report, also 
during November 1976, noted a reading of 130/90.  The medical 
officer reported "no significant changes in medical 
history." 

While a May 1977 VA examination for low back pain noted a 
blood pressure reading of 150/100, there was no diagnosis or 
clinical finding of hypertension.  VA outpatient records 
covering the period between August 1978 and May 1982 show 
blood pressure readings ranging from 112/80 to 160/104.  In 
December 1980, the veteran was diagnosed as having 
hypertension, and in April 1981 a renal arteriogram was 
normal without etiological basis for the hypertension.  A VA 
examination report of June 1982 noted four blood pressure 
readings with diastolic pressures of more than 100 in each 
instance.  The VA examiner reported a diagnosis of 
hypertension.  

In June 1998, a private physician submitted his opinion that 
the veteran's hypertension either began during service or 
within one year of the veteran's separation from service 
because the veteran had a diastolic blood pressure reading of 
100 in May 1977, and he began taking medication in 1981.  The 
physician also referred to a 1978 diagnosis of hypertension 
from VA Medical Center, which the veteran had reported.  
However, that report of diagnosis has not been confirmed by 
evidence of record.  The VA medical records contain no 
diagnosis of hypertension prior to December 1980, despite the 
veteran's assertion otherwise.   

The remaining VA outpatient records and VA examination 
reports up through January 2000, all note the veteran's 
history of hypertension without offering medical evidence to 
establish that the condition had its onset during service or 
within one year of separation from service.  

In an effort to substantiate the veteran's claim, the Board 
obtained medical opinions from three VA experts in the field 
of cardiology, nephrology, and general medicine.  Each 
physician reviewed the veteran's claims file and not one of 
the experts found it at least as likely as not that the 
veteran's hypertension began during service or within one 
year from his November 1976 separation.  The VA cardiology 
expert noted that systemic arterial hypertension in the adult 
is arbitrarily defined as a reading of 140/90 mm Hg or 
greater.  He reviewed the veteran's records and found an 
average systolic pressure of 127 and an average diastolic 
pressure of 83 between November 1976 and May 1977.  He 
reported that the veteran did not meet the criteria for 
sustained arterial hypertension within one year after 
separation from service, and it was highly unlikely that the 
hypertension diagnosed in 1980 was actually present at the 
time of separation or within one year thereafter.  

The professor of medicine in nephrology also concluded that 
the veteran had not met the criteria for hypertension during 
the year after separation from service.  Indeed, this expert 
also found that the veteran's blood pressure readings, in 
aggregate, from 1975 to 1980, did not meet the criteria of a 
diastolic pressure of predominantly 100 or more.  He noted 
that between 1978 and 1980, the diastolic pressure was 100 or 
more on approximately half the readings and completely normal 
in the remainder.  While he stated that it would not be 
unreasonable to suggest that the intermittently elevated 
readings from 1977 through 1980 were in some way related to 
his subsequent development of a persistently elevated blood 
pressure and ultimate diagnosis of hypertension, the data was 
insufficient to make a finding of compensable hypertension as 
defined by VA regulations.  

The VA expert in general medicine noted that there was only 
one elevated blood pressure reading in 1977, and the 
circumstances under which the pressure was measured were 
unknown.  For example, there was no information as to whether 
the veteran had recent ingested caffeine, had been smoking, 
or had rested prior to the reading.  The expert also noted 
that average diastolic reading during the time period in 
question was well below 100, which did not meet the criteria 
for a diagnosis of hypertension according to VA standards.  
He concluded that there was insufficient data to find that it 
was at least as likely as not that the veteran's hypertension 
had its onset during service or within one year after 
separation.

Thus, in weighing the medical evidence of record, the Board 
finds that only the June 1998 statement from the veteran's 
private physician indicates onset of hypertension within one 
year of separation, and equivocally, at best.  The physician 
relied on the veteran's report of a diagnosis of hypertension 
in 1978 that is not confirmed by the evidence of record.  The 
veteran, as a layperson, may report recorded blood pressure 
readings, but he is not competent to state that he has a 
chronic disability when such diagnoses must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Moreover, the Board notes that all of the veteran's 
outpatient VA medical records have been obtained and there is 
no recorded diagnosis of hypertension prior to December 1980, 
and, as evidenced by the opinions of 3 medical experts, there 
was no sustained elevated reading to establish the presence 
of hypertension in the one year after separation from 
service.  

Accordingly, the claim for service connection for 
hypertension must be denied.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§§ 1155, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).   

III.  CUE

As previously noted, the veteran's April 1982 service 
connection claim for hypertension was denied by a July 1982 
rating decision.  The veteran was notified of this decision 
by letter and furnished a notice of appellate rights and 
procedure.  He did not initiate an appeal of the RO decision.

An unappealed RO decision is considered final.  38 U.S.C.A. 
§ 7105 (West 1991).  Previous RO decisions which are final 
and binding, including decisions of service connection, will 
be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, the prior decision will be reversed or amended.  For 
the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

The present appeal arises from an underlying contention by 
the veteran that the RO failed to consider VA outpatient 
treatment records, and failed to apply the appropriate 
criteria in determining whether he developed hypertension 
within a one-year presumptive period following service.  He 
asserts that it was CUE to deny service connection for 
hypertension because a November 1975 service medical record 
showed an elevated blood pressure reading, as well as VA 
outpatient records from 1978 through 1982.   

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The Court has also stated that CUE is a very specific and 
rare kind of "error." It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable. Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc).  

After a review of the pertinent evidence of record, the Board 
finds no basis of support for the veteran's contentions that 
the July 1982 RO decision was clearly and unmistakably 
erroneous.  The veteran's service medical records are devoid 
of complaint or clinical finding with regard to hypertension.  
In November 1976, the veteran was evaluated for drug 
dependency and his blood pressure was recorded as 100/60.  
His separation examination report, also during November 1976, 
noted a reading of 130/90.  The medical officer reported "no 
significant changes in medical history."  A VA examination 
for low back pain, conducted in May 1977, six months after 
separation from service, noted a blood pressure reading of 
150/100, without diagnosis or clinical finding of 
hypertension.  A VA examination report of June 1982 noted 
four blood pressure readings with diastolic pressures of more 
than 100 in each instance.  The VA examiner reported a 
diagnosis of hypertension.  

The Board notes that, while there are VA outpatient records 
covering the period between August 1978 and May 1982 which 
were not before the RO at the time of the July 1982 rating 
decision, and therefore, not considered, this still does not 
rise to the level of CUE.  While current case law provides 
that VA is deemed to have constructive possession of all 
records it generates under Bell v. Derwinski, 2 Vet. App. 611 
(1992), the retroactive application of doctrine is 
prohibited.  Damrel v. Brown 6 Vet. App. 242, 246 (1994).  
Thus, in July 1982, the RO was not deemed to have 
constructive notice of all records not in its possession, 
particularly in light of the record which reflects the RO's 
request for all VA outpatient records.  

Moreover, even assuming, arguendo, that the records were 
available for consideration, they would not serve to show a 
diagnosis of hypertension within one year of separation from 
service.  The 1978-1982 records show clinical treatment for a 
variety of problems, with an initial diagnosis of 
hypertension noted in December 1980.  In addition, while 
there are three diastolic blood pressure readings of over 100 
between 1978 and 1980, there are an equal number of systolic 
readings well under 100 during the same variable time 
periods.   

During an August 1998 hearing, the veteran testified that he 
was told coming out of the service that his blood pressure 
was "a little high."  He also testified that he did not 
recall when he was first diagnosed as having hypertension, 
but that he started treatment in 1982 with medication.  

The regulations extant at the time of the veteran's claim 
provided that: hypertension "may be considered for service 
connection" if manifest to a degree of 10 percent or more 
within 1 year from the date of separation from service.  
38 C.F.R. §§ 3.307, 3.309 (1982).  Under the applicable 
rating schedule, a minimum 10 percent rating for hypertensive 
vascular disease required diastolic pressure of predominantly 
100, or the necessity of continuous medication for control of 
hypertension with a history of diastolic pressure 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1982).  As noted previously, there is no medical 
evidence to show that the veteran was diagnosed as having 
hypertension within one year of separation from service, and 
no medical evidence of a history of diastolic blood pressure 
readings of predominantly 100 or more during that same period 
which would reflect an undebateable error by the RO at that 
time.  

The Board notes that the veteran, through his attorney, 
proffers a June 1998 private physician's opinion which links 
hypertension to service.  The veteran submits that this 
opinion proves that his condition should be service-
connected.  However, the private doctor's opinion was not 
before the RO at the time of the July 1982 rating decision.  
Moreover, such evidence serves to initiate a claim to reopen 
based upon submission of new and material evidence (discussed 
in the previous portion of this decision), and is not 
pertinent to a CUE claim.  

Thus, the Board finds that the RO reasonably interpreted the 
facts as showing no diagnosed hypertension within one year of 
service and also correctly applied that part of the law in 
effect at the time.  Accordingly, the Board concludes that 
the July 1982 RO decision denying entitlement to service 
connection for hypertension did not involve clear and 
unmistakable error.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for hypertension is 
reopened. 

Entitlement to service connection for hypertension is denied.

The July 1982 RO decision which denied a claim of entitlement 
to hypertension was not clearly and unmistakably erroneous.  


REMAND

In reviewing the evidence of record with regard to the 
veteran's claim for service connection for depression 
secondary to his back disability, the Board finds that 
further development is necessary.  Specifically, the Board 
notes that while a November 1997 VA neuropsychological 
evaluation reflected a finding that the veteran's anger and 
secondary gain issues affected a clear determination of his 
condition, a private physician's statement in August 1999, 
indicated that the veteran had chronic low back pain which 
"has caused significant depression."  

In January 2000, a VA neurologist reported that there was no 
evidence in the record to support the contention that the 
veteran suffered from clinical depression due to his back 
problems.  She found that: "Rather, it appears that his [the 
veteran's] difficulty in dealing with his back problems stems 
from his basic personality structure and way of dealing with 
problems."  The VA psychiatrist found that the veteran 
suffered from major depression, recurrent, which probably was 
"exacerbated throughout his life by his various social 
stressors, including his drug and alcohol use, as well as his 
various medical conditions."

A February 2000 VA outpatient psychiatric evaluation showed 
the following diagnoses: Axis I - Pain disorder with 
psychological factors and general medical condition; alcohol 
dependence in sustained full remission; Axis II - deferred; 
Axis III - Hypertension, cervical myalgia/urvicalgia, 
generalized myofascial pain, chronic low back pain; Axis IV - 
Problems with social environment, economic and occupational 
problems; Axis V - Global assessment of functioning (GAF) = 
40.  The veteran was scheduled for further treatment.  

In reviewing this evidence the Board notes that while only 
the veteran's private physician has identified a direct link 
between his depression and low back disability, the VA 
psychiatrists have both indicated depression or pain disorder 
due to general medical condition, which does not clarify 
what, if any role, the back disability plays in the 
depression.  Thus, further medical information is necessary.

In addition, after the veteran's case was transferred to the 
Board, and he was notified accordingly, his attorney 
submitted additional medical evidence.  While the evidence 
submitted in April 2000 pertains primarily to the veteran's 
mental health treatment with a reiteration of his complaints 
of low back pain, and is not germane to the issues on appeal, 
the evidence submitted in July 2000 bears directly on the 
veteran's claim for an increased rating.  The evidence 
consists of VA outpatient records, to include an MRI of the 
lumbar spine.  Since neither the veteran nor his 
representative waived the agency of original jurisdiction's 
review of this evidence, the case must be returned for RO 
consideration of this evidence and the issuance of a 
supplemental statement of the case.  38 C.F.R. § 20.1304(c) 
(2000).

Therefore, as the RO's determination regarding the claim for 
an increased rating could have a significant impact on the 
outcome of the issue of entitlement to TDIU, these issues are 
considered inextricably intertwined, and must be decided 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, in light of the foregoing, and in order to give 
the veteran every consideration with respect to the present 
appeal, this case is remanded for the following:

1.  The RO should obtain any pertinent 
outstanding VA or private medical 
records, and, after securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should request that the VA 
psychiatrist who evaluated the veteran in 
January 2000 provide an opinion as to 
whether the veteran's service-connected 
back disability caused or aggravated the 
veteran's diagnosed depression.  If the 
examiner is not available, or cannot 
offer an opinion based upon the evidence 
of record, the veteran should be afforded 
a VA psychiatric examination for the 
purpose of determining whether his back 
disability caused or aggravated diagnosed 
depression.   

3.  With regard to the claim for an 
increased rating for low back strain, the 
RO should also request that Dr. Kaya, the 
VA treating physician identified in the 
foregoing decision, submit a statement or 
opinion providing the explanation and 
rationale for his findings that the 
veteran has sciatic neuropathy and 
"other neurological findings appropriate 
to site of diseased," in contrast to 
multiple other evaluations indicating no 
neurological impairment.  

4.  When the development requested has 
been completed, and all records reviewed 
in conjunction with the evidence 
submitted in April and July 2000, the RO 
should again consider the veteran's claim 
for secondary service connection, an 
increased rating for low back strain with 
disc disease, and entitlement to a total 
rating due to individual unemployability.  
Should any of the claims be denied, the 
RO must furnish the veteran and his 
representative with a supplemental 
statement of the case and allow the 
veteran and his representative an 
opportunity to respond to the 
supplemental statement of the case before 
returning the appeal to the Board for 
further review. 

5.  The veteran should be advised that 
failure to appear for an examination as 
requested can adversely affect his 
claims.  See 38 C.F.R. § 3.655 (2000).

The purpose of this remand is to obtain additional 
development, afford the veteran due process of law, and to 
comply with applicable VA regulations.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	BRUCE KANNEE 
                                                 Veteran's 
Law Judge
	Board of Veterans' Appeals


 


